Citation Nr: 0125805	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  92-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was filed from the 
denial of entitlement to service connection for a 
cardiovascular disability, to include hypertensive disease.

2.  Whether a timely substantive appeal was filed from the 
denial of entitlement to service connection for a 
cerebrovascular disability, classified as residuals of a 
cerebrovascular accident.

3.  Whether a timely substantive appeal was filed from the 
denial of entitlement to an increased disability rating for 
residuals of resection of a traumatic false aneurysm of the 
descending thoracic aorta with Teflon graft replacement, 
currently evaluated as 20 percent disabling.

4.  Whether a timely substantive appeal was filed from the 
denial of entitlement to an increased (compensable) 
disability rating for residuals of a right antrum lateral 
wall fracture with frontal zygomatic suture repairs.

5.  Whether a timely substantive appeal was filed from the 
denial of entitlement to an increased (compensable) 
disability rating for residuals of a right styloid fracture.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).

7.  Entitlement to special monthly pension due to the need 
for aid and attendance of another person or due to permanent 
housebound status.


WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
November 1966.  Records indicate that he had prior National 
Guard service between August 1956 and August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issues referenced above have been 
remanded by the Board on several prior occasions.  The RO's 
attention is brought to the rating decision of January 1999, 
in which the service-connected disability of residuals of 
resection of traumatic false aneurysm of the descending 
thoracic aorta is listed as 10 percent disabling from April 
1, 1984.  That disability has been rated as 20 percent 
disabling, and it appears that a clerical error may be 
responsible for the rating sheet showing it as only 10 
percent disabling.  The Board has listed the disability as 20 
percent disabling in the issue on the cover page of this 
decision, as that reflects the actual rating assigned.

The veteran notified the Board in April 2001 that he "let my 
lawyer go."  The veteran had appointed a private attorney to 
represent him in March 2000.  The veteran was notified in 
April 2000 that his claims file would be transmitted to the 
Board after his March 2000 hearing.  His claims file was 
actually transmitted to the Board in June 2000.  An appellant 
may revoke a representative's authority to act on his behalf 
at any time.  38 C.F.R. § 20.607 (2001).  An appellant has 90 
days after he is notified of the transfer of his file to the 
Board to request appointment of another representative.  38 
C.F.R. § 20.1304 (2001).  In this case, the appellant has 
notified the Board that he has revoked the authority of the 
attorney he appointed in March 2000, and he has not requested 
that he be permitted to appoint another representative after 
expiration of the 90-day period (see 38 C.F.R. § 20.1304(b)).  
Accordingly, he is unrepresented in this appeal.

The issues of entitlement to TDIU compensation, and 
entitlement to special monthly pension due to the need for 
aid and attendance of another person or due to permanent 
housebound status, are the subjects of the Remand section of 
this decision, set forth below.

A personal hearing was held before the undersigned Board 
Member, sitting at the Jackson RO, in March 2000.  38 
U.S.C.A. § 7107(c), (d) (West Supp. 2001).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The veteran was notified on February 28, 1991, of the 
RO's denials of his claims for service connection for a 
cerebrovascular disorder, for an increased rating for 
residuals of a resection due to a traumatic false aneurysm, 
and for compensable evaluations for residuals of a right 
antrum lateral wall fracture and for residuals of a right 
styloid fracture.

2.  On October 25, 1991, the veteran was furnished with a 
statement of the case (SOC) with regard to his claims for 
service connection for a cerebrovascular disorder, for an 
increased rating for residuals of a resection due to a 
traumatic false aneurysm, and for compensable evaluations for 
residuals of a right antrum lateral wall fracture and for 
residuals of a right styloid fracture.

3.  Substantive appeals with regard to the veteran's claims 
for service connection for a cerebrovascular disorder, for an 
increased rating for residuals of a resection due to a 
traumatic false aneurysm, and for compensable evaluations for 
residuals of a right antrum lateral wall fracture and for 
residuals of a right styloid fracture, were not received 
until June 1992 and July 1992.

4.  The veteran was notified on September 19, 1993, of the 
RO's denial of his claim for service connection for a 
cardiovascular disability, to include hypertensive disease.

5.  On April 9, 1996, the veteran was furnished with a 
supplemental statement of the case (SSOC) that constituted an 
SOC with regard to his claim for service connection for a 
cardiovascular disability, to include hypertensive disease.

6.  A substantive appeal with regard to the veteran's claim 
for service connection for a cardiovascular disability, to 
include hypertensive disease, was thereafter received, in the 
form of testimony presented at a personal hearing, on April 
1, 1997.


CONCLUSIONS OF LAW

1.  Substantive appeals with regard to the veteran's claims 
for service connection for a cardiovascular disability, to 
include hypertensive disease; for service connection for a 
cerebrovascular disorder; for an increased rating for 
residuals of a resection due to a traumatic false aneurysm; 
and for compensable evaluations for residuals of a right 
antrum lateral wall fracture and for residuals of a right 
styloid fracture, were not received on a timely basis.  38 
U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. §§ 20.202, 
20.302, 20.303, 20.304 (2001).

2.  The Board lacks appellate jurisdiction with regard to the 
veteran's claims for service connection for a cardiovascular 
disability, to include hypertensive disease; for service 
connection for cerebrovascular disorder; for an increased 
rating for residuals of a resection due to a traumatic false 
aneurysm; and for compensable evaluations for residuals of a 
right antrum lateral wall fracture and for residuals of a 
right styloid fracture.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

In February 1991, the Jackson, Mississippi, RO denied the 
veteran's claims of entitlement to service connection for a 
cerebrovascular disorder, for an increased rating for 
residuals of a resection due to a traumatic false aneurysm, 
and for compensable evaluations for residuals of a right 
antrum lateral wall fracture and for residuals of a right 
styloid fracture.  He was notified of that decision, and of 
appellate rights and procedures, on February 28, 1991.  In 
March 1991, a VA Form 21-4138, in which the veteran indicated 
disagreement with the RO's February 1991 decision, was 
received by the RO.  On October 25, 1991, he was furnished 
with a statement of the case (SOC) with regard to these four 
issues.

In November 1991, the RO confirmed and continued its denial 
of the veteran's claims for service connection for a 
cerebrovascular disorder, for an increased rating for 
residuals of a resection due to a traumatic false aneurysm, 
and for compensable evaluations for residuals of a right 
antrum lateral wall fracture and for residuals of a right 
styloid fracture.  He was notified of that decision by means 
of a supplemental statement of the case (SSOC) issued on 
November 18, 1991.

On June 12, 1992, VA received from the veteran a VA Form 21-
4138 in which he requested "an increase of my [service-
connected] heart condition."  On July 1, 1992, the RO 
received from him a Form 21-4138 in which he indicated, "I do 
not agree with your continued denial of my case," and 
requested that his claim be forwarded to the Board.  

In a Board remand promulgated in April 1993, the Board 
determined that the issue of entitlement to service 
connection for a cardiovascular disability, to include 
hypertensive disease, was inextricably intertwined with the 
issues that had been presented to the Board as having been 
developed for appellate review; this issue was referred to 
the RO for further development.  In August 1993, the RO 
denied service connection for this disorder, characterized as 
hypertension; the veteran was furnished with notice of this 
decision by means of an SSOC issued on September 10, 1993.  
On April 25, 1994, the veteran's then-accredited 
representative submitted to the RO a Form 1-646, which 
included a reference to the manifestation of hypertension.

In September 1994, the Board remanded the veteran's claims 
for service connection for a cerebrovascular disorder and for 
hypertension, for an increased rating for residuals of a 
resection due to a traumatic false aneurysm, and for 
compensable evaluations for residuals of a right antrum 
lateral wall fracture and for residuals of a right styloid 
fracture.  In April 1996, the RO again, inter alia, denied 
service connection for hypertension.  An SSOC pertaining to 
the issue of service connection for hypertension, and to the 
other issues that had been the subject of the Board's 
September 1994 remand, was promulgated on April 9, 1996.  At 
an April 1, 1997, personal hearing at the RO, the veteran 
furnished testimony on issues that included service 
connection for hypertension. 

On April 23, 2001, the Board advised the veteran by letter 
that appeals of the denials of entitlement to service 
connection for a cardiovascular disability, to include 
hypertensive disease; entitlement to service connection for a 
cerebrovascular disability, classified as residuals of a 
cerebrovascular accident; entitlement to an increased 
disability rating for residuals of resection of a traumatic 
false aneurysm of the descending thoracic aorta with Teflon 
graft replacement; entitlement to an increased (compensable) 
disability rating for residuals of a right antrum lateral 
wall fracture with frontal zygomatic suture repairs; and 
entitlement to an increased (compensable) disability rating 
for residuals of a right styloid fracture, may not have been 
perfected.  He was also notified that he had 60 days from the 
date of that letter to tell the Board why he thought his 
substantive appeals had been timely filed, to send the Board 
any evidence he may have that would show that they had been 
timely filed, and/or to request a hearing before the Board on 
that matter.  He thereafter indicated that he had no evidence 
or written argument to present and did not wish to request a 
hearing.

B.  Legal Analysis

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2001).  An NOD must be filed within one year from 
the date that notification by the agency of original 
jurisdiction of an adverse determination is mailed.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(2001).  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mailed 
the SOC to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).  An extension of the 60-day period for 
filing a substantive appeal may be granted for good cause.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time period for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2001).  The filing of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating or completing 
an appeal from that determination.  38 C.F.R. § 20.304 
(2001).

In the instant case, the veteran was notified by the RO on 
February 28, 1991, as to its denial of his claims for service 
connection for a cerebrovascular disorder, for an increased 
disability rating for residuals of a traumatic false 
aneurysm, and for compensable evaluations for residuals of a 
right antrum lateral wall fracture and for residuals of a 
right styloid fracture.  Pursuant to the regulations cited 
above, therefore, the veteran had until February 28, 1992, or 
until 60 days following promulgation of the SOC, whichever 
period is later, within which to perfect his appeal, which 
required receipt by VA of both an NOD and a substantive 
appeal.  An NOD was received with regard to these four issues 
in March 1991, and an SOC was furnished the veteran on 
October 25, 1991; accordingly, the veteran had until February 
28, 1992, to perfect his appeal by the submittal of a 
substantive appeal, inasmuch as the SOC was issued more than 
60 days prior to the expiration of the one-year period.  NODs 
as to these issues, however, were not received until June 
1992 and July 1992; that is, considerably beyond the 
expiration of the one-year period within which the veteran 
had to perfect his appeals.  Review of the record does not 
reflect the receipt by VA during the period in question of 
any document that could be construed as a substantive appeal.  
See 38 C.F.R. § 20.202 (2001).

Likewise, with regard to the veteran's claim for service 
connection for a cardiovascular disability, to include 
hypertensive disease, the evidence shows that he was notified 
of the RO's denial of that claim on September 10, 1993, and 
that a statement from his then-accredited representative that 
could be construed as an NOD was received on April 25, 1994.  
An SSOC was thereafter issued on April 9, 1996; accordingly, 
pursuant to the procedures discussed above, the veteran had 
60 days subsequent to April 9, 1996, within which to submit a 
substantive appeal.  The transcript of the personal hearing 
held on April 1, 1997, however, which could constitute a 
substantive appeal, clearly falls outside the 60-day range; 
there is no document that could be deemed to constitute a 
substantive appeal that is of record and dated within the 60-
day period following April 9, 1996.  See 38 C.F.R. § 20.202 
(2001).
 
In brief, the evidence does not demonstrate that substantive 
appeals were received on a timely basis with regard to any of 
these claims.  An application for review on appeal shall not 
be entertained unless it is in conformity with Chapter 71, 
Title 38, United States Code.  38 U.S.C.A. § 7108 (West 
1991).  These claims lack a timely substantive appeal, and 
they are therefore not in conformity with Chapter 71, Title 
38, United States Code.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200, 20.302 (2001).  They must, accordingly, be 
dismissed.



ORDER

1.  There being no timely substantive appeal, the claim of 
entitlement to service connection for a cardiovascular 
disability, to include hypertensive disease, is dismissed.  

2.  There being no timely substantive appeal, the claim of 
entitlement to service connection for a cerebrovascular 
disability, classified as residuals of a cerebrovascular 
accident, is dismissed.  

3.  There being no timely substantive appeal, the claim of 
entitlement to an increased disability rating for residuals 
of resection of a traumatic false aneurysm of the descending 
thoracic aorta with Teflon graft replacement, currently 
evaluated as 20 percent disabling, is dismissed.  

4.  There being no timely substantive appeal, the claim of 
entitlement to an increased (compensable) disability rating 
for residuals of a right antrum lateral wall fracture with 
frontal zygomatic suture repairs is dismissed.  

5.  There being no timely substantive appeal, the claim of 
entitlement to an increased (compensable) disability rating 
for residuals of a right styloid fracture is dismissed.


REMAND

The veteran is also seeking TDIU compensation and entitlement 
to special monthly pension due to the need for aid and 
attendance of another person or due to permanent housebound 
status.  Additional development of the evidence must be 
undertaken, however, prior to further appellate consideration 
of these issues.

In particular, further evaluation of the veteran's physical 
capability, in the form of contemporaneous VA examinations, 
would be helpful.  He was most recently accorded VA 
examinations in September 1998 and October 1998, or 
approximately three years ago.  In addition, a memorandum 
prepared by a VA cardiologist in October 1998 indicates as 
follows:  "The residuals of the service connected resection 
of the traumatic false aneurysm [the veteran's only 
compensable service-connected disability, rated as 20 percent 
disabling] PER SE did not preclude more than sedentary 
employment; however, the residuals of his cerebrovascular 
accident and his present chronic obstructive pulmonary 
disease makes (sic) any disability determination of the 
service connected residuals extremely difficult."  (Emphasis 
in original.)  As this statement indicates, the veteran is 
also considered to have significant disability that has not 
been service connected, and it is apparently unclear as to 
whether he is in fact unemployable as a consequence of his 
service-connected disabilities, or whether any 
unemployability is due to disabilities for which service 
connection has not been established.  The report of a 
comprehensive VA examination, addressing the nature and 
severity of the veteran's service-connected disorders, and 
whether these disorders, either individually or collectively, 
render him unemployable would be helpful.

In addition, the veteran indicated at his March 2000 personal 
hearing that his need for the aid and attendance of another 
person, and his restriction to his dwelling, had increased 
since he was last examined by VA.  The report of a 
contemporaneous evaluation of his need for the aid and 
attendance of another person, or whether he is housebound, 
would also be helpful.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107  (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
The provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, not pertinent to this case.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board has nonetheless 
identified particular development, to include contemporaneous 
VA examinations, that should be accomplished.

This case is accordingly REMANDED for the following:

1.  Request that the veteran furnish the 
names and addresses of all health care 
providers who have accorded him medical 
treatment since September 1998.  After 
securing all necessary releases, request 
any and all records of treatment as 
identified by the veteran.

2.  Document all attempts to obtain 
records that are ultimately not obtained, 
and, in accordance with 38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001) and the 
amended regulations, 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)), notify the veteran 
of the records that could not be 
obtained, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, in accord with the VCAA and 
implementing regulations, continue 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist, or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).

3.  Afford the veteran comprehensive VA 
examinations, in order to ascertain the 
severity of his residuals of resection of 
a traumatic false aneurysm of the 
descending thoracic aorta with Teflon 
graft replacement, residuals of a right 
antrum lateral wall fracture with frontal 
zygomatic suture repairs, and residuals 
of a right styloid fracture.  All tests 
indicated should be accomplished at this 
time.  All findings, and the reasons 
therefor, are to be set forth in a clear, 
comprehensive, and legible manner on the 
examination report(s).  The examiner(s) 
should be specifically requested to 
indicate whether these disorders, either 
individually or collectively, as likely 
as not render the veteran unable to 
obtain and maintain gainful employment, 
notwithstanding the nature and severity 
of any other disability or disabilities.  
The veteran's claims folders should be 
made available to the examiner(s) for 
review before their examination.  

4.  Afford the veteran a VA medical 
examination in order to ascertain whether 
he is in need of the aid and attendance 
of another person because of service-
connected disability, or whether he is 
permanently housebound because of 
service-connected disability.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical, and legible manner on the 
examination report.  The veteran's claims 
folders are to be furnished to the 
examiner for review before this 
examination.

5.  Thereafter, review the claims file and 
ensure that any and all additional 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West Supp. 2001), and implemented 
by the regulations that are set forth at 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

5.  Following completion of the above 
actions, readjudicate these claims.  If 
the benefits sought on appeal remain in 
whole or in part denied, provide the 
veteran a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  The 
case should then be returned to the Board 
for further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



